Title: The Duc de La Rochefoucauld to Franklin and Silas Deane, 20 January 1777
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin,Deane, Silas


This is the first communication from a man who, with his mother, soon became part of Franklin’s circle, and who corresponded with him intermittently for the rest of the Doctor’s life. Franklin had met the mother, the duchesse d’Enville, on one of his earlier visits to Paris, and the son at a dinner in London in 1769; but the connection seems to have been casual. It was renewed as soon as the American arrived in France. He brought with him, and forwarded to Vergennes in early January, the draft Articles of Confederation. They were promptly translated for publication, probably by La Rochefoucauld himself; and he forwarded the copies mentioned here. Later, as will be seen, he and Franklin collaborated in translating a number of state constitutions.
 
20th January. [1777].
Le Due de la Rochefoucauld presents his compliments to Mr. franklyn and Mr. dean and has the honour to send them 50. Exemplars of the American Confederation translated: this traduction will be publicated in the Journal Des Affaires de l’Amérique, but these 50. have been separately tied for being offerred to the two honourable Gentlemen.
